Citation Nr: 1823514	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 18, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board considers a December 2011 letter from the Veteran to indicate the Veteran's disagreement with the effective date assigned by the June 2011 rating decision. 


FINDING OF FACT

The Veteran did not indicate an intent to claim service connection for PTSD prior to July 18, 2007. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 18, 2007, for the grant of service connection for PTSD, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's effective date appeal arises from the Veteran's disagreement with the initial assignment of an effective date following the grant of service connection.  The Veterans Claims Assistance Act of 2000 (VCAA) requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decision and the statement of the case (SOC) has already provided the claimant with the notice of the law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

The June 2011 rating decision granted the Veteran service connection and a 70 percent rating for PTSD, effective from July 18, 2007.  At his February 2018 hearing the Veteran asserted that he should be granted service connection for PTSD effective from August 2001.  As explained below, the Board finds that an effective date prior to July 18, 2007 is not warranted.

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C. § 5110 (b)(1).  The Veteran did not submit a claim for service connection for PTSD within one year of service.  Accordingly, the effective date provision regarding claims received within one year after separation from service does not apply. 

Otherwise, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C. § 5101 (a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran testified at his February 2018 hearing that he first submitted a claim for service connection for PTSD in August 2001.  He reported that he submitted his claim to a VA employee at the West Palm Beach, Florida VA Medical Center.  The Veteran said that after a year he had heard nothing and that he went back and asked the same VA employee about his claim.  He reported that the VA employee said that it would take some time.  The Veteran stated that he went back to VA in July of 2007 and talked to a different VA employee and this employee told him that there was no such claim in the VA system.  The Veteran says he then submitted another claim for service connection for PTSD.

The Board notes that the Veteran provided testimony at a prior hearing, in August 2010, at which time he reported that he was first diagnosed with PTSD four or five years before.  

The Board acknowledges the Veteran's assertions that he submitted a claim for service connection for PTSD prior to July 18, 2007.  However, there are no documents in the claims file that can be interpreted as a claim for service connection for PTSD prior to that date.  The file shows no documents associated with the Veteran's claims file between September 1992 and April 2007.  In April 2007, the Veteran submitted claims for service connection for hand, foot and stomach disabilities.  

There is a presumption of regularity, under which it is presumed that public officers (including VA employees) have properly discharged their official duties, in the absence of clear evidence to the contrary.  Johnson v. Shinseki, 23 Vet. App. 344, 348 (2010).   

The Veteran's assertion that his claim was submitted to a VA employee, but not entered into the VA system by that employee, is not clear evidence to the contrary.  In this case, the Veteran has offered no clear evidence to confirm that he submitted a claim for service connection for PTSD to VA prior to July 2007 and that VA failed to record the claim.  The presumption of regularity "supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet.App. 62, 64 (1992).  Similar to the instant case, the United States Court of Appeals for Veterans Claims (Court) has concluded that a claimant's letter had not been received by VA because the presumption of regularity would dictate that if VA had received the letter, it would have been associated with the claims file and acted on in some manner.  See Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010).  VA routinely date-stamps and associates with the proper claims files documents received by mail, fax, or otherwise received, on a daily basis from a number of Veterans.

Thus, the Board finds that the evidence establishes that the Veteran did not submit a claim for service connection for PTSD to a VA employee prior to July 18, 2007.  There is no clear evidence to the contrary.  As noted, the effective date of an evaluation and award of compensation on an original claim for compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The evidence of record indicates that the Veteran's initial claim for service connection for PTSD was received on July 18, 2007.  As this date is later than the date entitlement arose, it is the appropriate effective date.  Accordingly, preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107 (b).


ORDER

Entitlement to an effective date prior to July 18, 2007, for the grant of service connection for PTSD is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


